MEMORANDUM***
Ibrahim Solimán, a native and citizen of Egypt, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision affirming the immigration judge’s (“IJ”) denial of his application for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252 and review for substantial evidence. See Al-Saher v. INS, 268 F.3d 1143, 1145 (9th Cir.2001). We deny the petition.
Substantial evidence supports the BIA’s determination that Solimán did not demonstrate that his persecution was on account of a protected ground. Soliman’s testimony and asylum application do not compel the conclusion that his kidnaping, the attempted kidnaping of his children and the telephone threats that he received were on account of the imputed opinion that he is anti-Muslim. See Marquez v. INS, 105 F.3d 374, 381 (7th Cir.1997) (holding that the BIA did not err in finding that greed and jealousy, not political opinion was cause alleged persecution).
Because Solimán failed to establish his eligibility for asylum, he necessarily fails to establish eligibility for withholding of removal. See id. at 381-82.
Substantial evidence also supports the denial of relief under CAT because Solimán does not demonstrate that it is more likely than not that he will be tortured, with government acquiescence, upon re*841turning to Egypt. See Gui v. INS, 280 F.3d 1217, 1230 (9th Cir.2002) (citing 8 C.F.R. § 208.16(c)(2)); see also, Zheng v. Ashcroft, 332 F.3d 1186, 1196 (9th Cir. 2003).
Pursuant to Desta v. Ashcroft, 365 F.3d 741, 750 (9th Cir.2004), petitioner’s motion for stay of removal included a timely request for stay of voluntary departure. Because the stay of removal was continued based on the government’s non-opposition, the voluntary departure period was also stayed, nunc pro tune, as of the filing of the motion for stay of removal and this stay will expire upon issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.